DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s amendment filed on June 28, 2022.  Claims 12-15 and 17-23 are pending and examined below.  Claims 1-11 and 16 have been canceled.  Claim 23 has been added.  Claims 12 and 21-22 have been amended.
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Samii fails to teach a unit configured to prevent a faulty control unit from operating an electric motor as claimed in claim 21, the examiner respectfully disagrees.  Samii teaches when a controller enters fails-silent mode, the controller will no longer communicate with other devices (¶ 30), and this would satisfy the claimed limitation.  In addition, Samii also teaches each controller could have independent power supply to prevent a faulty controller operating an electric motor, and this would further demonstrate that Samii teaches the claimed limitation.  The applicant further argues that the claimed monitoring unit prevents operation of the electric motor so that no matter the configuration or error state of the main control unit.  The examiner disagrees because the applicant explicitly states the preventative operation is under the condition of “the at least one main unit in the at least one fault operating state…”.  Hence, the applicant’s preventative operation is activated when a faulty operating state has occurred.  Therefore, Samii teaches the claimed limitation in claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samii et al., US 2017/0277607 A1.
As to claim 21, Samii teaches a steering device for providing electric steering assistance, the steering device comprising (¶ 26):
At least one main control unit configured to control an operation of at least one electric motor in at least one normal state (¶ 22, 26 and Figs. 1; i.e. 1st controller 14 in Fig. 1);
At least one auxiliary control unit configured to control the operation of the at least one electric motor in at least one fault operating state in which at least one of a malfunction and a failure of the at least one main control unit occurs, the at least one auxiliary control unit being in a passive operating mode in the at least one normal operating state, the passive operating mode being at least one of an idle mode and a standby mode (¶ 24, 29, 31 and Figs. 1, 3);
at least one monitoring unit configured to prevent an operation of the at least one electric motor by at least one main control unit in the at least one fault operating state depending on an actuating signal of the at least one auxiliary control unit (¶ 30 and Fig. 3; e.g. 1st controller enters fail-silent mode and will no longer operate, and 2nd controller will operate instead).
Wherein the at least one main control unit is operable independently of the at least one auxiliary control unit (¶ 23 and page 9 claims 11-12 and Fig. 1).
Claim 22 is rejected based on the same rationale as used for claim 21 above.
As to claim 23, Samii teaches wherein the at least one monitoring unit is configured to decouple the at least one main control unit from a power electronic system of the steering device to prevent the operation of the at least one electric motor by the at least one main control unit in the at least one fault operating state (¶ 23, 30; e.g. if the controller is in a fail-silent mode, the controller is no longer communicate with other devices).
Allowable Subject Matter
Claims 12-15 and 17-20 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	August 1, 2022